Balcom, J.
If the prisoner murdered his wife, he committed such crime before he was indicted for her abduction; and on his trial for the latter offence the court charged the jury, if the evidence satisfied them that he had murdered her, they must acquit him of the crime of abducting her; but he was convicted of her abduction, and has been imprisoned ten years for that offence. He now claims that his trial and conviction for abducting his wife are a bar to all proceedings upon the indictment against him for her murder; but it is unnecessary to pass upon that question in this proceeding, for, were it conceded that his trial and conviction have the force which he claims they have, he could not be discharged on a habeas corpus. He must be regularly tried upon the indictment for murder. The effect of the former trial and conviction can be considered and determined only by the Oyer and Terminer that shall try him for the murder. It cannot be adjudicated in this proceeding by habeas corpus. (Rex v. Aeton, 2 Str., 851; S. C., 1 Barnardist K. B., 250.)
The prisoner must therefore be remanded to take his trial in the Oyer and Terminer in the ordinary forms of law.
Ordered accordingly.'